     Case 3:20-cv-01114-C-BT Document 6 Filed 07/16/20      Page 1 of 4 PageID 38



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

DONOVAN HENRY,1                            §
           Petitioner,                     §
                                           §
v.                                         §    No. 3:20-cv-001114-C (BT)
                                           §
                                           §
WILLIAM BARR, ET AL.,                      §
            Respondents.                   §


          FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

        Petitioner Henry Donovan, an immigration detainee at Prairieland

 Detention Center, filed a pro se petition for a writ of habeas corpus under 28 U.S.C.

 § 2241. The District Court referred the resulting civil action to the United States

 magistrate judge, pursuant to the provisions of 28 U.S.C. § 636(b) and a standing

 order. For the following reasons, the District Court should DISMISS the petition.

                                          I.

        On May 5, 2020, the Court sent Petitioner a notice of deficiency and order

 (ECF No. 1) informing him that his case had been severed into a separate action

 and he was responsible for paying the filing fee or filing a motion to proceed in

 forma pauperis. The Court also instructed Petitioner that he must file an amended




 1Petitioner’s counsel clarifies in her appearance of counsel that Henry is the
 petitioner’s last name.
                                           1
  Case 3:20-cv-01114-C-BT Document 6 Filed 07/16/20        Page 2 of 4 PageID 39



petition stating his individual claims and providing the individual factual basis for

relief. The Court directed the Clerk of Court to send Petitioner a form petition for

habeas corpus relief under § 2241 and a form application to proceed in forma

pauperis. Finally, the Court warned Petitioner that failure comply with the Court’s

order within 30 days could result in a recommendation that this case be dismissed.

Fatma Marouf filed a notice of attorney appearance on May 11, 2020. But more

than 30 days have passed since the Court entered its notice of deficiency and order,

and Petitioner has failed to respond or take any action to cure the noted

deficiencies.

                                         II.

      Rule 41(b) of the Federal Rules of Civil Procedure allows a court to dismiss

an action sua sponte for failure to prosecute or for failure to comply with the

federal rules or any court order. Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir.

1998). “This authority [under Rule 41(b)] flows from the court’s inherent power to

control its docket and prevent undue delays in the disposition of pending cases.”

Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985) (citing Link

v. Wabash, R.R. Co., 370 U.S. 626, 82 S.Ct. 1386 (1962)). Petitioner has failed to

respond to the Court’s notice of deficiency and order. This litigation cannot

proceed until Petitioner complies with the Court’s instructions and (1) either pays

the filing fee or files a motion to proceed in forma pauperis, and (2) files an

amended petition stating his individual claims and providing the individual factual

                                         2
  Case 3:20-cv-01114-C-BT Document 6 Filed 07/16/20         Page 3 of 4 PageID 40



basis for relief. Because Petitioner has failed to prosecute this action, his petition

should be dismissed.

                                         III.

      The § 2241 petition should be dismissed without prejudice for want of

prosecution under Fed. R. Civ. P. 41(b).

      Signed July 16, 2020.



                                       _____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                           3
  Case 3:20-cv-01114-C-BT Document 6 Filed 07/16/20         Page 4 of 4 PageID 41



                  INSTRUCTIONS FOR SERVICE AND
                 NOTICE OF RIGHT TO APPEAL/OBJECT

       A copy of this report and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of this report and
recommendation must file specific written objections within 14 days after being
served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b). To be specific,
an objection must identify the specific finding or recommendation to which
objection is made, state the basis for the objection, and specify the place in the
magistrate judge's report and recommendation where the disputed determination
is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written
objections will bar the aggrieved party from appealing the factual findings and legal
conclusions of the magistrate judge that are accepted or adopted by the district
court, except upon grounds of plain error. See Douglass v. United Services
Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996).




                                          4
